DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed October 15, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. New and/or modified grounds for rejection, necessitated by the amendments, are discussed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a sample measuring apparatus that only positively recites the memory and controller.  It is not clear from the claim as currently written whether or not applicant intends the “nozzle”, “container”, “first liquid”, etc., as part of the invention or not.  It not clear how an apparatus to measure sample can merely comprise a memory and a controller.  The examiner recommends applicant positively recite the elements (e.g., “nozzle”, “container”, “first liquid”, etc.) including the memory and controller which performs the steps on the previously listed elements. 
Claim 8 now recites the term "normal", which is considered a relative term that renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what applicant considers normal liquid surface heights for the first and second liquid, nor does the specification clarify the matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, 12, and 14-19 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuroda (US 2012/0003731; hereinafter “Kuroda”).
As to claim 1, Kuroda teaches a sample measuring apparatus comprising:
a suction unit that includes a nozzle 50 and a drive unit 53 that raises and lowers the nozzle, and suctions a first liquid (sample) and a second liquid different (cleaning liquid) from the first liquid;
a liquid surface detecting unit that detects liquid surfaces of the first liquid and the second liquid;
a measurement unit 33 that measures a measurement sample prepared from the suctioned first liquid; 
a nontransitory memory storing instructions executable to measure a sample;
and;
a controller configured to execute the instructions to:
	lower a nozzle to the container;
	detect the liquid surface of the first liquid in the container while lowering the nozzle;
	stop lowering the nozzle based on the detected liquid surface of the liquid;
	suction the first liquid in the container;
	move the nozzle from the container to a storage unit located at a different position from the container;
	lower the nozzle to the storage unit;
	detect a liquid surface of the second liquid in the storage unit while lowering the nozzle;
	stop lowering the nozzle based on the detected liquid surface of the second liquid; 
	suction the second liquid in the storage unit; and
	measure the measurement sample prepared from the first liquid;
wherein a second speed at which the nozzle descends when detecting the liquid surface of the second liquid is faster than a first speed at which the nozzle descends when detecting the liquid surface of the first liquid.
That is, Kuroda teaches wherein the control unit 101 controls the suction unit to suction the first liquid and the second liquid based on the respective liquid surface detection result of the first liquid and the second liquid detected while lowering the nozzle (see para [0063] et seq.); and
a second speed at which the nozzle descends when detecting the liquid surface of the second liquid (cleaning liquid) is faster than a first speed at which the nozzle descends when detecting the liquid surface of the first liquid (that is, Kuroda teaches the control section 200 controls the lowering speed of the dispensing probe 50 to the dispensing probe washing apparatus 6 based on the sample type of the specimen read by the reading section 23. It is easier to wash blood plasma samples and blood serum samples than whole blood samples, and it is most difficult to wash blood cell samples. Therefore, the change in the lowering speed of the dispensing probe 50 into the dispensing probe washing apparatus 6 in accordance with the sample type of a specimen to be dispensed, allows the selection of washing conditions in accordance with a washing subject, thereby allowing the shortening of the washing time and the reduction in the amount of the washing water. The lowering speed of the dispensing probe 50 into the dispensing probe washing apparatus 6 is as follows: blood plasma (blood serum) samples>whole blood samples>blood cell samples. For a sample which is more difficult to wash, the lowering speed is further reduced, thereby increasing the effectiveness of the washing. The lowering speed is set such that the washing is completed when the lowering of the dispensing probe 50 into the dispensing probe washing apparatus 6 is stopped. Therefore, the washing is not a mere extension of the length of the washing time, but also the washing is performed largely while the dispensing probe 50 moves (see par [0068] et seq.) Kuroda teaches that the second speed, which is the speed which the probe descends into the cleaning liquid to clean off blood plasma (least difficult substance to wash), would necessarily be faster than the speed at which the sample nozzle is lowered into the blood plasma sample, whole blood sample and the blood cell samples.  For example, as illustrated in FIG. 16(a), the dispensing probe 50 is lowered into the specimen container 22. When the liquid level detecting section 51 detects a liquid level of blood, the lowering of the dispensing probe 50 is paused. Based on the detected blood plasma liquid level position, a set blood plasma suction position, and specimen container information, the calculating section 202 calculates a blood plasma liquid surface level h5 and a blood plasma suction level h6. As illustrated in FIG. 16(b), under the control of the washing control section 200, the dispensing probe 50 is lowered a given distance from the blood plasma liquid level position to the blood plasma suction level h6, and the blood plasma specimen BP is sucked out. The sucked blood plasma specimen BP is discharged to the reaction container 32 (see FIG. 16(c)). The blood plasma BP corresponding to the length of the dispensing probe 50 inserted into the specimen is adhered to the external wall surface of the dispensing probe 50 after the discharge of the blood plasma, and the calculating section 202 calculates an area of a contamination adhering range S3 based on the blood plasma liquid surface level h5 and the blood plasma suction level h6 (see FIG. 16(d)). The dispensing probe 50 after the dispensing of the blood plasma specimen is washed in the same manner as the dispensing probe 50 after dispensing the blood plasma sample which is not separated into layers; however, the subject washing may be omitted (see para [0103] et seq.)   There is no pausing of the dispensing probe into the cleaning container after blood plasma is dispensed into the reaction container. Thus, the second speed at which the nozzle descends when detecting the liquid surface of the cleaning liquid is faster than a first speed at which the nozzle descends when detecting the liquid surface of the blood plasma sample. It is an objective of Kuroda to provide a method for washing a dispensing probe, capable of controlling washing conditions of a dispensing probe, based on the type of contamination or the like adhered to the dispensing probe, to shorten the total washing time and reduce the amount of washing water to be used.
Note: that the recited “first liquid” and “second liquid”, are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The examiner recommend applicant positively recite these elements such as done in claim 16.
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 2, Kuroda teaches the second liquid is a cleaning liquid for cleaning the nozzle (see para [0064] et seq.)
As to claims 3 and 16, it is expected that the control unit of Kuroda controls the suction unit to lower the nozzle with respect to the second liquid by an acceleration/deceleration drive mode including each period of acceleration, constant speed, deceleration and the liquid surface detecting unit detects the liquid surface of the second liquid during the deceleration period of the acceleration/deceleration drive mode. Note that during all periods including acceleration, constant speed and deceleration are detected by the liquid level detector when the probe is introduced into the washing apparatus 6 (see para [0068], [0074] et seq.)
As to claim 4, Kuroda teaches a liquid storage unit 6 for storing a fixed amount of the second liquid (cleaning liquid), a memory 10 for storing a liquid surface height of the second liquid in the liquid storage unit, wherein the control unit 203 controls the suction unit to lower the nozzle to a height below the liquid surface height of the fixed amount of the second liquid stored in the liquid storage unit (see para [0074] et seq.)
As to claim 5, Kuroda teaches the first liquid is a sample (blood sample).
	The Office has interpreted claim 6 as a product-by-process claims, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product is defined by the following steps: plasma is separated by centrifuging whole blood contained in a sample container.
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  Kuroda teaches specimen container 22 which is separated into layers (plasma and blood cells see Fig 2; and para [0104] et seq.) which meets the structural requirements of the end product as set forth in the instant claims.
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974).
As to claim 7, Kuroda teaches the control unit controls the suction unit to lower the nozzle with respect to the first liquid by an acceleration/deceleration drive mode including acceleration, constant speed, and deceleration, and thereafter to lower the nozzle by a constant speed drive mode at a constant speed, and in the constant speed drive mode, causes the liquid surface detecting unit to detect the liquid surface of the first liquid during the descent of the nozzle. Note that during all periods including acceleration, constant speed and deceleration are detected by the liquid level detector 51 when the probe is introduced into the sample container 22 (see para [0062] et seq.)
As to claim 8, as best understood, Kuroda teaches the control unit controls the suction unit to suction the first liquid and the second liquid when the liquid surface detection result of the first liquid and the second liquid is within a predetermined range, respectively (see para [0081] et seq.)
As to claim 11, Kuroda teaches a liquid storage unit that stores an amount of the cleaning liquid, wherein the control unit 203 controls the suction unit to discharge the suctioned cleaning liquid to the liquid storage unit (para [0073] et seq.).
As to claim 12, Kuroda teaches a liquid discharging unit 62 b,d for discharging the cleaning liquid stored in the liquid storing unit after the cleaning liquid is suctioned (see para [0072] and Fig. 4).
As to claim 14, Kuroda teaches the liquid surface detecting unit detects the liquid surface of each of the first liquid and the second liquid by detecting a contact between the nozzle and each of the first liquid and the second liquid (see para [0062] et seq.)
As to claim 15, Kuroda teaches the liquid surface detecting unit 51 is an electrostatic capacity sensor (see para [0067] et seq.)
As to claim 17, Kuroda teaches a liquid storage unit 62 that stores a fixed amount of the second liquid; wherein the first liquid is a sample; the second liquid is a cleaning liquid for cleaning the nozzle; and the control unit control the suction unit to lower the nozzle to a height below a liquid surface of the fixed amount of the second liquid stored in the liquid storage unit (see para [0106] et seq.)
As to claim 18, Kuroda teaches the liquid storage unit is a cleaning tank (see Fig. 4 and para [0071] et seq.)
As to claim 19, Kuroda teaches the second liquid supply unit is a tube 64a, 63 connected to a second liquid storage unit 61c, 62c (see Fig. 4 and para [0071] et seq.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Yaita (US 2018/0031591)
As to claims 9, 10 and 13,  Kuroda teaches the invention substantially as claimed except that control unit outputs information indicating abnormality and/or stops measurement by the measuring unit when the liquid surface detection result of the first liquid or the second liquid is not within a predetermined range.  
In the related art of automatic analyzer configured to detect a liquid level, Yaita teaches a suction unit that includes a nozzle 1e and a drive unit that raises and lowers the nozzle, and suctions a first liquid (sample) or a second liquid (cleaning); a liquid surface detecting unit 51 that detects liquid surfaces of the first liquid and the second liquid; a control unit 5/7 that controls the suction unit; and a measurement unit (part of the automatic analyzer discussed in para [0002] that measures a measurement sample prepared from the suctioned liquid). Yaita also teaches the control unit outputs information indicating abnormality and/or stops measurement by the measuring unit when the liquid surface detection result of the first liquid or the second liquid is not within a predetermined range (see para [0061] et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to have modified the control unit in liquid level detection system of Kuroda with the control steps performed in the liquid level detection system of Yaita for the expected reason that it can determine errors in the liquid level of the liquid and thereby reduce specimen detection errors in results of the analyzer.    
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant merely states Kuroda does not teach the features of amended claim 1.  Applicant must discuss the Kuroda and Yaita references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798